COURT OF APPEALS OF VIRGINIA


Present:    Judges Frank, Alston and Senior Judge Coleman


KARL V. WENDELL, III
                                                                MEMORANDUM OPINION *
v.     Record No. 0120-11-2                                         PER CURIAM
                                                                    MAY 17, 2011
WESTMORELAND COUNTY AND
 VML INSURANCE PROGRAMS


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (James Monroe; Law Office of James Monroe, PLC, on brief), for
                 appellant.

                 (Robert A. Rapaport; Bonnie P. Lane; Clarke, Dolph, Rapaport, Hull,
                 Brunick & Garriott, P.L.C., on brief), for appellees.


       Karl V. Wendell, III appeals a decision of the Workers’ Compensation Commission

finding he was not entitled to benefits because his injury did not arise out of and in the course of

his employment and he was not on a special errand at the time of his injury. We have reviewed

the record and the commission’s opinion and find that this appeal is without merit. Accordingly,

we affirm for the reasons stated by the commission in its final opinion. See Wendell v.

Westmoreland (County of), VWC File No. VA000-0006-5650 (Dec. 21, 2010). We dispense

with oral argument and summarily affirm because the facts and legal contentions are adequately

presented in the materials before the Court and argument would not aid the decisional process.

See Code § 17.1-403; Rule 5A:27.

                                                                                          Affirmed.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.